          Case 4:21-cv-00414-DPM Document 24 Filed 09/16/21 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       CENTRAL DIVISION

TABITHA STEINER                                                PLAINTIFF

v.                          No. 4:21-cv-414-DPM

ARKANSAS AUTO GROUP, LLC dfb/a
Arkansas Auto Group, Inc. and CREDIT
ACCEPTANCE CORPORATION                                     DEFENDANTS

                                   ORDER
         The Court appreciates Credit Acceptance Corporation1 s pithy
response brief. Doc. 23. There is another layer to this onion. The Court
did not pay enough attention to the nonsuit.            Steiner s voluntary
                                                                1




dismissal of Jacobs Arkansas Auto Group, LLC meant, under Arkansas
law, that it was as if (with certain inapplicable exceptions) the case had
never been filed against that defendant. Elzea v. Perry, 340 Ark. 588,
591, 12 S.W.3d 213, 215 (2000); M.F.A. Mut. Ins. Co. v. White, 232 Ark.
28 30, 334 S.W.2d 686, 687 (1960). Therefore, when Steiner later filed
     1



the amended complaint, adding Arkansas Auto Group, LLC- even if it
is the same entity as Jacobs Arkansas Auto Group, LLC-the right to
remove existed. The Court agrees with the reasoning in Chott v. Cal Gas
Corp., 746 F.Supp. 1377, 1378 (E.D. Mo. 1990). The motion to remand,
Doc. 16, is denied. The Court will now move on to the arbitration issues.
  Case 4:21-cv-00414-DPM Document 24 Filed 09/16/21 Page 2 of 2



So Ordered.



                            D.P. Marshall  fr.
                            United States District Judge




                             -2-
